Citation Nr: 0832626	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for anxiety, claimed as 
nerves.

3.  Entitlement to service connection for an eye disorder, to 
include as secondary to anxiety.

4.  Entitlement to service connection for a cold weather 
injury of the left lower extremity.

5.  Entitlement to service connection for a stomach 
condition.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to January 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

On his Substantive Appeal, the veteran elected a travel Board 
hearing; however, in a subsequent communication, he withdrew 
his request for a hearing.  Accordingly, the matter is ready 
for appellate consideration.

The issue of entitlement to service connection for a cold 
weather injury of the left lower extremity being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not incur hypertension in service or 
within the first post-service year.

2.  The veteran is not currently diagnosed as having anxiety.  

3.  An eye disorder was not incurred in service or caused or 
aggravated by any service-connected disability.

4.  The veteran is not currently diagnosed as having a 
stomach disorder.  


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  Entitlement to service connection for anxiety is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

3.  Entitlement to service connection for an eye disorder, to 
include as secondary to anxiety, is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).

4.  Entitlement to service connection for a stomach condition 
is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO provided the appellant pre-adjudication notice by a 
letters dated in June and August 2006.

VA has obtained all available service treatment records and 
VA medical records.  The Board notes that the RO attempted to 
obtain records from the Dallas VA medical center dated in 
1971, but that a negative response was received to its 
request and the RO made a formal finding that those records 
were unavailable.  Because these records are unavailable, no 
further attempts to obtain them need to be made.  See 
38 C.F.R. § 3.159(c)(2).  The veteran has not requested VA's 
assistance in obtaining any evidence.  

Examinations with respect to hypertension and an eye disorder 
are not necessary because there is no indication that these 
disorders may be attributable to service.  There was no 
notation of complaint referable to either condition in 
service and no evidence of hypertension within one year of 
separation.  Because, as outlined below, the veteran is not 
currently diagnosed as having an anxiety disorder or a 
stomach condition, no examination is necessary.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

In an August 2006 letter, the RO notified the veteran that 
some of his service treatment records may have been destroyed 
in the July 1973 fire at the National Personnel Records 
Center (NPRC).  The RO asked the veteran to execute NA Form 
13055, which he did, to attempt to locate records from 
sources other than the NPRC.  Such efforts were apparently 
fruitless.  There is a handwritten notation that on a 
response form regarding a previous request for those records 
that notes that the response that the record is fire-related 
is incorrect as the veteran had filed a claim for benefits 
prior to the 1973 fire and his service medical records were 
in the claims folder.    

Copies of the veteran's service entrance and separation 
examinations are of record.  VA has fulfilled its duty to 
assist to the extent possible under the circumstances of the 
case.  Nevertheless, given the different notations within the 
file as to whether complete service medical records are 
missing, the Board is aware of the heightened duty to explain 
its findings and conclusions and to consider the benefit of 
the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Effective October 
10, 2006, VA amended 38 C.F.R. § 3.310 to implement the 
decision in Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The existing provision at 38 C.F.R. 
§ 3.310(b) was moved to sub-section (c).  The amended 38 
C.F.R. § 3.310(b) institutes additional evidentiary 
requirements and hurdles that must be satisfied before 
aggravation may be conceded and service connection granted.  
To whatever extent the revised regulation may be more 
restrictive than the previous one, the Board will afford the 
veteran review under both the old and new versions.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003). 

Service connection for hypertension may be granted if the 
disability becomes manifest to a compensable degree within 
one year following separation from active military service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

Entitlement to service connection for hypertension is not 
established.  The veteran's separation examination dated in 
January 1953 does not note hypertension and contains a blood 
pressure reading of 130/80 mm.  Hypertension is defined as 
diastolic blood pressure that is predominantly 90 millimeters 
(mm.) or greater, or systolic blood pressure that is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (Note: 1).  The veteran's service treatment records 
do not contain measurements reaching this threshold.  
Moreover, none of the evidence of record attributes 
hypertension to service or shows incurrence of hypertension 
within the first post service year.  The earliest evidence of 
a diagnosis of elevated hypertension appears in an October 
2004 VA record and the earliest firm diagnosis of 
hypertension appears in a subsequent VA record in May 2005.  
For these reasons, the Board finds that the preponderance of 
the evidence is against the claim and that it must be denied 
on direct and presumptive bases.  


Anxiety and Claimed Secondary Eye Disorder

The veteran is not currently diagnosed as having anxiety and 
although he is currently diagnosed as having an eye disorder, 
service connection cannot be established on a secondary 
basis.  The veteran's separation examination showed 20/20 
vision and normal eyes at discharge.  The Board has 
thoroughly reviewed the veteran's VA records, the only 
medical evidence of record, and has found no diagnosis of 
anxiety.  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer, 3 Vet. App. at 225.  

VA medical records show that the veteran presented 
complaining of decreased visual acuity in December 2004 and 
was later diagnosed as having cataracts and glaucoma.  There 
is no evidence regarding the etiology of these diagnoses.  In 
regards to service connection of cataracts and glaucoma, 
there is no evidence that the veteran incurred this disorder 
in service and absent a grant of service connection for 
anxiety, these disorders cannot be subject to service 
connection.  For these reasons, the claims must be denied.  

Stomach Condition

Similarly, the Board must deny the claim for service 
connection of a stomach condition.  The veteran's separation 
examination showed a normal abdomen and viscera upon 
discharge and no stomach problems were then noted.  The Board 
has thoroughly reviewed all of the medical evidence of record 
and has found no evidence of a currently diagnosed stomach 
disorder.  Without of proof of a current disability, there 
can be no valid claim.  Brammer, 3 Vet. App. at 225.  
Accordingly, the claim is denied.  


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for anxiety, claimed as 
nerves is denied.

Entitlement to service connection for a cold weather injury 
of the left lower extremity is denied.

Entitlement to service connection for a stomach condition is 
denied.  


REMAND

The veteran is claiming that he incurred residuals of a cold 
weather injury to the left lower extremity while he was 
stationed in Korea.  His Form DD 214 shows that he was 
awarded the Korean Service Medal with two Bronze Stars.  Some 
of his service treatment records are missing, although his 
separation examination showed no residuals of cold injury.  
He is basing his claim on lay evidence of frostbite.  See 
Goss v. Brown, 9 Vet. App. 109, 113 (1996).

Of record is a July 2006 cold injury examination report.  At 
the time of this examination, the veteran reported having 
been exposed to freezing weather, snow, sleet and ice while 
stationed in the northern part of Korea in the early 1950s.  
Examination apparently resulted in diagnosis of residuals of 
cold injury to the left foot.  In answering if this cold 
injury was as likely as not the result of exposure during 
military service the examiner answered summarily "no."  The 
only history of exposure noted on the examination was in 
service; however, the examiner offered no rationale for the 
opinion.  

Further examination is necessary to decide the claim.  The 
Board finds that, because the July 2006 VA examination report 
does not contain sufficient rationale and detail, it must be 
returned as inadequate.  38 C.F.R. 3.159(c)(4).  
  
Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
cold injury examination to determine the 
current nature and likely etiology of the 
claimed cold weather injury to the left 
lower extremity.  

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.

Based upon the examination and review of 
the claims folder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any diagnosed 
cold weather injury(ies) and/or residuals 
thereof of the left lower extremity is/are 
attributable to service.  Complete 
rationale for any opinion expressed must 
be provided.  If the examiner is unable to 
reach a conclusion on any diagnosis(es) 
due to speculation, it should be so stated 
in the examination report.

2.  After the development requested above 
has been completed, review the record and 
readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


